Forum Funds Three Canal Plaza, Suite 600 Portland, Maine 04101 August 6, 2010 VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Forum Funds File No.: 002-67052/811-03023 Filing pursuant to Rule 497(j) Ladies and Gentlemen: On behalf of the Registrant, a Delaware statutory Trust, and pursuant to Rule 497(j) of the Securities Act of 1933, as amended, I am writing to notify you that the Statement of Additional Information for the Payson Total Return Fund dated July 29, 2010 does not differ from that contained in the Registration Statement of the Registrant which was filed electronically by EDGAR on July 29, 2010; accession number 0000315774-10-000211. Questions related to this filing should be directed to my attention at (207) 347-2075. /s/ David Faherty David Faherty Vice Presidentto the Registrant cc: Robert J. Zutz, Esq. Francine J. Rosenberger, Esq.
